per curiam:
La Leda. Sandra I. Rivera Flores fue admi-tida al ejercicio de la abogacía el 15 de enero de 1991.
Según nos informa el señor Procurador General, el 8 de marzo de 1993 un Jurado del Tribunal Superior de Puerto Rico, Sala de San Juan, halló culpable a la querellada de violación a los Arts. 212 (oferta de soborno), 233 (ayuda a fugas) y 262 (conspiración) del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4363, 4429 y 4523. El juicio fue ce-lebrado en conjunto con el coacusado Ariel López Nieves.
El 28 de junio de 1993, la Hon. Juez Crisanta González de Rodríguez dictó la sentencia e impuso a la querellada unas penas de reclusión por las violaciones siguientes: por el Art. 212, supra, doce (12) años; por el Art. 233, supra, seis (6) años, y seis (6) meses por el Art. 262, supra. Ade-más, determinó que se cumplirían de forma concurrente.
El abogado que sea convicto de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará de ser abogado o de ser compe-tente para la práctica de su profesión. 4 L.P.R.A. see. 735.
*311Habiendo presentado el señor Procurador General una copia certificada de las sentencias dictadas contra la Leda. Sandra I. Rivera Flores por el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan, en los casos antes seña-lados, se decreta la separación permanente de la profesión de abogado a la Leda. Sandra I. Rivera Flores y se ordena que su nombre sea borrado del Registro de Abogados del Tribunal Supremo.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García se inhibió.